DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam of claims 17 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4030.  Additionally, figures 19-27 make improper use of shading under 37 C.F.R.1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “mechanism”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “latch mechanism” or “latching mechanism” movable between engaged and release positions with a hub of a conveyor system in claim 1-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is unclear of the claim limitation “latch mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  While it is clear that the term that uses a generic placeholder (mechanism) and that the term is modified by functional language (“moveable between an engaged position, in which the latch mechanism is engaged with a hub of a conveyor system, thereby fixing the slat to the conveyor system, and a release position in which the latch mechanism is disengaged from the hub, thereby enabling separation of the slat from the conveyor system.”) it is unclear if the generic placeholder is modified by sufficient structure, material, or acts for performing the claimed function because the word “latch” can be both a verb, indicating action, or a noun, indicating structure.  Dependent claims use the term “latching mechanism” in place of “latch mechanism” suggesting that the term “mechanism” should be viewed as being modified by intended action rather than by a structure.  As such, is unclear in the context of the claim whether the generic place holder “mechanism” is modified by sufficient structure for performing the claimed function when the claims recite a “latch mechanism”.
Claims 17-19 and 29-31 recites the limitation "the latching mechanism" in the first line of the claims.  There is insufficient antecedent basis for this limitation in the claim because the independent claims from which they depend recite a “latch mechanism” rather than a “latching mechanism”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 24, 26-27, and 36 are rejected under 35 U.S.C. 102a1 as being anticipated by Triesenberg et al. (US 8,820,520).
 	Triesenberg shows a conveyor system that includes a conveyor slat guide 24/26 having a plurality of hubs 50 and at least one slat assembly 22 mounted on the conveyor slat guide.  The slat guide forms a chain formed of a plurality of links 26 corresponding to the plurality of hubs 50 attached to the plurality of links. The slat assembly includes a slat 52/54 and a latch mechanism 48/68/70/72 moveable between an engaged position (see figure 10), in which the latch mechanism is engaged with the hub, thereby fixing the slat to the conveyor slat guide, and a release position (see figure 16) in which the latch mechanism is disengaged from the hub, thereby enabling separation of the slat from the conveyor slat guide.  The slat assembly 22 includes a shoe 36 disposed on the slat.  As described above, Triesenberg shows all the structure required by claims 16, 24, 26-27, and 36.
 	Assuming for the sake of argument that the applicant wishes to contend that the openings 50 do not constitute “hubs” within the ordinary meaning of the word, it should be noted that the term “hubs” is not used by the applicant in a conventional fashion either.  While the term “hub” typically refers to the central part of a wheel, rotating on or with the axle, and from which the spokes radiate, it appears form the drawings that the hub 4008 is an axle of a wheel rather than a hub as that term is used conventionally. As such, a broad reading of the term hub is suggested by the context of the claims and the specification of the present application so that it may include the openings 50 of Triesenberg.  
 Claims 16-17, 24, 26-29, and 36 are rejected under 35 U.S.C. 102a1 as being anticipated by Enomoto (US2007/0215436).
 	Enomoto shows a conveyor system that includes a conveyor slat guide 40 having a plurality of hubs 43 and at least one slat assembly 50 mounted on the conveyor slat guide.  The slat guide forms a chain formed of a plurality of links 41 corresponding to the plurality of hubs 43 attached to the plurality of links. The slat assembly includes a slat 50 and a latch mechanism 61/64/67 moveable between an engaged position (see figure 20a), in which the latch mechanism is engaged with the hub, thereby fixing the slat to the conveyor slat guide, and a release position (see figure 20b) in which the latch mechanism is disengaged from the hub, thereby enabling separation of the slat from the conveyor slat guide.  The latching mechanism includes a cam surface 44a that acts to hold the latch mechanism in the engages position. The latching mechanism also includes a sleeve portion 68 covering a circumferential portion of the hub.   The slat assembly 50 includes a shoe 80 disposed on the slat.  As described above, Enomoto shows all the structure required by claims 16-17, 24, 26-29, and 36.
Claim 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonnain (US 2009/0250319).
 	Bonnain shows a conveyor slat assembly that includes a slat 22 and a latch mechanism 24/25/26 moveable between an engaged position, in which the latch mechanism is engaged with a hub formed by the connecting pins of a chain 30 of a conveyor system, thereby fixing the slat to the conveyor system, and a release position in which the latch mechanism is disengaged from the hub, thereby enabling separation of the slat from the conveyor system.  The latching mechanism includes a cam 32 and a hook 24/25 pivotable between the engaged position in which the hook is engaged with the hub, and the release position in which the hook is disengaged from the hub. The latching mechanism further comprises a spring 31 which biases the hook into the release position.  The cam 32 forms a controller configured to control movement of the hook between the engage position and the release position.  As described above Bonnain shows all the structure required by claims 16-20.
 	Assuming for the sake of argument that the applicant wishes to contend that the members 50 do not constitute “slats” within the ordinary meaning of the word, it should be noted that claims 16-20 provide no context to the type of slat to which the invention should be limited.  As such, a broad definition of the word “slat” such as “a thin narrow flat strip” as in Merriam-Webster online dictionary may be used.  As the member 22 is such a thin narrow and flat strip, if forms a slat within the meaning of the term in the context of the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,167,937 in view of Triesenberg, Enomoto, or Bonnain.  Claim 7 of the patent includes all the structure required by claims 24 and 37-38 of the present application except for the latching mechanism of claims 24 and 37-38. However, Triesenberg, Enomoto, and Bonnain each teach that a latching mechanism may be used to attach a slat to a chain of a conveyor system.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of claim 7 of the patent to include a latching mechanism as described in sections 11, 12, and 13 above to attach the slat claim 7 to a chain.  
Allowable Subject Matter
Claims 21-23, 25, and 30-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651